Title: From Alexander Hamilton to Theodore Sedgwick, 8 May 1800
From: Hamilton, Alexander
To: Sedgwick, Theodore


New York May 8. 1800
I thank you My Dear Sir for your letter of the 5th instant which was received yesterday. The measure you mention has been attempted but without much hope of success.
Yet our friends are today in good spirits. The accounts from the Northward, apparently authentic, give us strong hope of still having a majority ⟨in⟩ our Legislature.
But be this as it may, our welfare depends absolutely on a faithful adherence to the plan which has been adopted. New York if fœderal will not go for Mr Adams unless there shall be as firm a pledge as the nature of the thing will admit that Mr. Pinckney will be equally supported in the Northern states.
Yrs. truly
A H
T Sedgwick Esq
 